PER CURIAM.
We affirm appellant s conviction but reverse appellant’s sentence. The state concedes that a mathematical error was made in the scoresheet calculation. Using the correct total sentencing points would result in a recommended state prison sentence of 37 months, rather than the 40 months which was imposed.
The state urges, however, that the error is harmless, because the sentence falls within the variation permitted by Florida Rule of Criminal Procedure 3.703(d)(25). See also *361§ 921.0014, 921.0016, Fla. Stat. (1995). As we stated in Shabazz v. State, 674 So.2d 920 (Fla. 4th DCA 1996), we are unable to conclude that appellant’s sentence would have been the same had the trial court .utilized a correctly calculated scoresheet. This case involves the new procedure for calculating sentences where an exact amount of state prison months is calculated. Then a range is calculated from that figure. In the instant case, the court sentenced appellant to the recommended state prison months and did not increase his sentence within the range allowed. The court may well do the same on remand under the corrected scoresheet.
Affirmed as to conviction; reversed as to sentence and remanded for further proceedings.
GLICKSTEIN, WARNER and STEVENSON, JJ., concur.